Case 1:21-cv-21417-FAM Document 10 Entered on FLSD Docket 06/15/2021 Page 1 of 4



                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                 Case Number: 21-21417-CIV-MORENO

   VENUS CONCEPT USA INC.,

                   Plaintiff,
   vs.

   ATLANTA HEALTH MEDSPA LLC,
   PHILLIP WOFFORD, and MARK SENTELL,

                   Defendants.
  __________________/
                                SCHEDULING ORDER SETTING TRIAL

         THIS COURT issues this order in accordance with Local Rule 16.1. The parties shall
  comply with the following deadlines.

   Selection of a mediator to be completed no later than:                       June 29, 2021

   Deadline to join additional parties or to amend pleadings:                   July 13, 2021

   In the unlikely event that experts are needed, disclosure of experts'
   names and their reports are required at least 30 days before the
   discovery deadline.                                                          July 26, 2021
   Deadline to complete all discovery (including expert discovery):

   Deadline for the filing of all motions for summary judgment:                 August 9, 2021

   Deadline for the filing of pretrial motions (including motions in limine
                                                                              September 23, 2021
   and Daubert motions):

   Mediation to be completed no later than:                                   September 23, 2021

   Plaintiffs witness and exhibit lists:                                      November 3, 2021

   Defendants's witness and exhibit lists:                                    November 5, 2021

   Pretrial stipulations to be filed by:                                      November 9, 2021
Case 1:21-cv-21417-FAM Document 10 Entered on FLSD Docket 06/15/2021 Page 2 of 4




   Calendar Call at 2:00 p.m., Wilkie D. Ferguson U.S. Courthouse,
                                                                                     November 16, 2021
   Courtroom 13-3, 400 North Miami Avenue, Miami, FL 33128:

   Trial set for the two-week period commencing:                                     November 22, 2021

         Pursuant to Federal Rule of Civil Procedure 40, this action is at issue. It is
  ADJUDGED that the parties shall comply with the following trial management procedures:
         (1)      Pretrial Conference - The Pretrial Conference allowed under Federal Rule of
  Civil Procedure 16(a) and required by Local Rule 16.1.C, shall take place immediately foliowing
  Calendar Call only if requested by the parties in advance. If the parties do not request a pretrial
  conference in advance of Calendar Call then no pretrial conference will be held.
         (2)      Plaintifrs Witness and Exhibit Lists - Plaintiff shall electronically upload onto
  the case docket a copy of Plaintiffs Witness List and a copy of Plaintiffs Exhibit List no later than
  Wednesday, November 3, 2021, at 5:00 p.m.
               (a) Plaintifrs Witness List - Plaintiffs Witness List shall include all the witnesses,
                  both lay and expert, that Plaintiff intends to call at trial. Plaintiffs Witness List
                  shall briefly describe the nature of each witness' testimony and whether such
                  witnesses will be testifying live or by deposition. Witnesses omitted from the list
                  will not be allowed at trial.
               (b) Plaintifrs Exhibit List - Plaintiffs Exhibit List shall include the exhibits that
                  Plaintiff intends to use at trial.       Plaintiffs Exhibit List shall in consecutively
                  numbered paragraphs adequately describe the nature of each document listed. The
                  actual exhibits shall be pre-marked with corresponding numbers (e.g. Plaintiffs
                  Exhibit #1, Plaintiffs Exhibit #2, etc.) which numbers they will retain through the
                  end of trial. The exhibit list shall refer to specific items and shall not include
                  blanket statements such as all exhibits produced during depositions or Plaintiff
                  reserves the use of any other relevant evidence. Exhibits omitted from the list will
                  not be allowed at trial.
         (3)      Defendants's Witness and Exhibit Lists - Defendants shall electronically upload
  onto the case docket a copy ofDefendants's Witness List and a copy of Defendants's Exhibit List
  no later than Friday, November 5, 2021, at 5:00 p.m.




                                                       2
Case 1:21-cv-21417-FAM Document 10 Entered on FLSD Docket 06/15/2021 Page 3 of 4



              (a) Defendants's Witness List - Defendants's Witness List shall include only those
                  additional lay and expert witnesses not included on Plaintiffs Witness List.
                  Witnesses listed by Plaintiff will be available for both parties and should not be re-
                  listed on Defendants's Witness List. Defendants's Witness List shall briefly describe
                  the nature of each additional witness' testimony and whether such witnesses will
                  be testifying live or by deposition. Witnesses omitted from Defendants's Witness
                  List and not listed on Plaintiffs Witness List will not be allowed at trial.
              (b) Defendants's Exhibit List - Defendants's Exhibit List shall include only those
                  additional exhibits that Defendants wishes to introduce at trial which are not on
                  Plaintiffs Exhibit List. Defendants's Exhibit List shall in consecutively numbered
                  paragraphs adequately describe the nature of each document listed. The actual
                  exhibits shall be pre-marked with corresponding numbers (e.g. Defendants's
                  Exhibit #1, Defendants's Exhibit #2, etc.) w~ch numbers they will retain through
                  the end of trial. The exhibit list shall refer to specific items and shall not include
                  blanket statements such as all exhibits produced during depositions or Defendants
                  reserves the use ofany other relevant evidence. Exhibits omitted from Defendants's
                  Exhibit List and not listed on Plaintiffs Exhibit List will not be allowed at trial.
       (4) Pretrial Stipulation - Pursuant to Local Rule 16.1.E, the parties shall file a Pretrial
   Stipulation no later than Tuesday, November 9, 2021. The Pretrial Stipulation shall conform to
  the requirements of Local Rule 16.1.E. The parties shall attach to the Pretrial Stipulation copies
  of the witness and exhibit lists along with any objections allowed under Local Rule 16.1.E.9. A
  pending motion for continuance shall not stay the requirement for filing of a Joint Pretrial
   Stipulation.
       (5) Continuance/ Settlement- To the extent that the parties request modification of any date
   in this Court's Scheduling Order, the parties shall file either a Motion to Continue Trial or a Motion
   to Continue Pretrial Deadlines. A stipulation of settlement must also be in writing. See Local
  Rule 7.1.4. Unless the Court grants the motion in writing, counsel must appear at the Calendar
   Call.
       (6) Motions - When submitting motions, the parties shall submit a proposed order only for
  those motions listed in Local Rule i. l .A.1.




                                                     3
Case 1:21-cv-21417-FAM Document 10 Entered on FLSD Docket 06/15/2021 Page 4 of 4



      (7) Depositions . :. . Depositions are limited to seven hours during one day absent court order or
   agreement of the parties and any affected non-party witnesses. See Local Rule 26.1 K.
      (8) Summary Judgment - The practice of filing multiple motions for partial summary
   judgment which are collectively intended to dispose of the case (as opposed to one comprehensive
   motion for summary judgment) in order to evade memorandum page-limitations is specifically
   prohibited. See Administrative Order 97-06 (S.D. Fla. Jan. 31, 1997) (amending Local Rule
   7.1.C.2).
                                                                                      /---
          DONE AND ORDERED in Chambers at Miami, Florida, this - - +~
                                                                    --
                                                                       f June 2021.




   Copies furnished to:

   Counsel of Record




                                                    4
